Citation Nr: 0507682	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  94-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
ankle disability, for the period from February 25, 1997.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from March 1978 to 
December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

By way of procedural background, in July 1996, the Board, in 
pertinent part, remanded the veteran's claim of entitlement 
to service connection for a left ankle disorder to the RO.  
In April 1997, the RO granted service connection for 
residuals of a left ankle sprain and assigned a 
noncompensable (zero percent) disability evaluation for the 
period from February 5, 1993, to February 24, 1997, and a 
10 percent disability evaluation, effective from February 25, 
1997, from which the veteran appealed.

In March 1998, the Board remanded the veteran's appeal to the 
RO to comply with procedural requirements from precedent 
decisions of the United States Court of Appeals for Veterans 
Claims (CAVC) and the United States Court of Appeals for the 
Federal Circuit.  When the case was returned to the Board, a 
decision was issued in February 2000, which denied the issue 
on appeal, characterized, in pertinent part, as noted on the 
first page of the present decision.

The veteran appealed the Board's February 2000 decision to 
the CAVC.  In an Order of December 2000, the CAVC vacated the 
Board's decision and remanded the matter.  In April 2002, the 
Board denied the veteran's claim for a compensable rating for 
residuals of a left ankle sprain, for the period from 
February 5, 1993, to February 24, 1997.  At that time, and 
again in June 2003, the Board remanded his claim for a rating 
in excess of 10 percent for a left ankle disability for the 
period from February 25, 1997, to the RO for further 
evidentiary development. 



FINDINGS OF FACT

For the period from February 25, 1997, the veteran's service-
connected residuals of a left ankle sprain demonstrate no 
more than moderate limitation of ankle motion, and are 
manifested by subjective complaints of pain, weakness, and 
difficulty with prolonged standing and walking.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left ankle sprain, for the period from 
February 25, 1997, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed a claim for service connection for a left 
ankle disorder in February 1993.  Service medical records 
reflect that he twisted his left ankle in October 1978. X-
rays were negative for a fracture, and he was diagnosed with 
a left ankle sprain.  According to clinical entries dated in 
1979, the veteran repeatedly complained of, and was treated 
for, left ankle pain, variously diagnosed as chronic left 
ankle pain. A possible chronic ligamentous strain to the left 
ankle was noted in August 1979, but, when he was examined for 
re-enlistment in April 1982, a left ankle abnormality was not 
reported.

Post-service, medical records, dated from April 1989 to March 
1991, from the Maryland Correctional Training Center, show 
that that the veteran reported left ankle pain with 
discomfort.  There was no swelling present; it was noted that 
he walked with difficulty. 

In February 1993, the veteran underwent a VA orthopedic 
examination, at which he reported a left ankle injury in 1979 
and a left-side injury in 1980 in a motorcycle accident.  He 
subjectively complained of constant achy left ankle pain that 
increased when he ran, and in cold weather.  Hot moist heat, 
Tylenol, and aspirin helped the pain.  Objective findings 
revealed no point tenderness or joint effusion, and the left 
ankle joint was stable.  There was no swelling or deformity.  
Range-of-motion testing of the left ankle revealed plantar 
flexion to 40 degrees and dorsiflexion to 20 degrees.  X-ray 
examination of the left ankle was normal.  Diagnoses included 
chronic left ankle pain, status post injury.

A January 1997 private orthopedic medical record describes 
the veteran's history of left ankle injury in service, and 
his post-service re-injury which got better but never quite 
well.  According to the report, the veteran was able to play 
some basketball and run, but that caused ankle pain and 
swelling.  On examination, the veteran was able to walk 
without a limp and without aids to ambulation.  He could toe- 
and heel-walk.  There was no tenderness medially and, 
laterally, there was some diffuse tenderness along the 
anterior talofibular ligament.  The anterior drawer test was 
graded as 1+.  Talar tilt was negative by clinical 
examination.  Subtalar motion was reported as full, at least 
30 degrees.  Sensation was intact to light touch through the 
left foot.  The veteran was able to dorisflex his ankle to 20 
degrees, and plantar flex to 40 degrees.  X-rays of the left 
ankle showed no obvious bony abnormality.  The clinical 
assessment was probable minor ligamentous instability of the 
left ankle.  The examiner noted that the veteran had suffered 
two ankle sprains in the past year.  Boots or high-top shoes 
were suggested for work and sports activities.  Recommended 
treatment included ice, elevation, and oral steroids.

The veteran underwent VA orthopedic examination in February 
1997.  According to the VA examination report, the veteran 
complained that his left ankle was weaker than his right, and 
ached in cold weather.  He was unable to run or play 
basketball anymore, as his left ankle would swell.  
Objectively, the veteran wore an Ace bandage on his left 
ankle, and there was tenderness over the extensor surface of 
the left mid foot and ankle.  There was no swelling or 
deformity.  Range of motion of the left ankle showed plantar 
flexion from 0 to 35 degrees; dorsiflexion was from 0 to 10 
degrees; pronation was from 0 to 30 degrees; and supination 
was from 0 to 15 degrees.  X-rays of the left ankle showed no 
significant findings.  The examiner noted a painful left 
ankle centered on the extensor tendon, and the diagnosis was 
tendonitis of the left ankle with negative X-rays.  In the VA 
examiner's opinion, the veteran's left ankle injury was 
related to service.

Thereafter, in February 1997, the RO granted service 
connection for residuals of a left ankle injury and assigned 
a noncompensable disability evaluation, effective from 
February 3, 1993.  A compensable disability evaluation was 
awarded from February 25, 1997, when VA had examined the 
veteran.

In July 2002, the veteran underwent further VA examination.  
According to the examination record, he complained of 
constant ankle pain, for which he occasionally took extra 
strength Tylenol.  He did not currently use a brace, but said 
he had used one in service.  The veteran had worked as a CDL 
driver for nearly seven years, but was currently looking for 
another job because of the amount of physical labor required.  
He described ankle pain that worsened with standing, running, 
or jogging, and said his ankle gave way at times.  Cold 
weather worsened his ankle pain.

On examination, the veteran's left ankle was not swollen and 
was symmetrical to the right ankle in size.  There was no 
tenderness on palpation, and no tenderness on range of 
motion.  Active and passive range of left ankle motion was: 
dorsiflexion and eversion from 0 to 20 degrees; plantar 
flexion from 0 to 45 degrees; and inversion from 0 to 30 
degrees.  It was noted that both the veteran's feet were 
flat.  Prolonged standing or walking would cause increased 
ankle pain and weakness.  The veteran's gait was normal and 
there were no callosities.  The wear pattern on his shoes was 
even on both feet.  X-rays were taken of the feet, ankles, 
and calcaneous.  The clinical diagnosis was traumatic 
arthritis of the left ankle and bilateral pes planus.  It was 
noted that the veteran had worked as a commercial driver for 
more than six years, and only had difficulty when he was 
required to do work that required heavy lifting.  He had 
bilateral pes planus, which could cause increased strain on 
the ankle joints due to abnormal weight bearing.  He was 
fully employable as long as he did not have to do prolonged 
standing or walking.

According to an August 2002 VA radiology report of X-rays of 
the veteran's feet, the clinical impression was no definite 
abnormalities seen in the ankles, calcanei, or feet.

In an April 2003 Addendum, the VA nurse practitioner who had 
examined the veteran in July 2002 reviewed his medical 
records and said that the veteran did not have traumatic 
arthritis of the left ankle.  She also said that the veteran 
had left ankle pain when standing for long periods or doing 
extended walking.  In her opinion, the veteran was able to do 
sedentary work or work that did not require prolonged 
standing or extensive walking.  Further, the clinical 
evidence did not support a severe disability in this veteran, 
and it was noted he had some pain and took Ibuprofen.  
Finally, it was noted that the veteran's joint did not 
exhibit incoordination or weakened movement.  There was 
increased fatigability with prolonged standing or walking.

An August 2003 initial evaluation report from W.S.W., D.P.M., 
is to the effect that the veteran, who was noted to be 47 
years of age, was seen with a complaint of chronic left ankle 
and foot pain for the past several years.  It was noted the 
veteran had sustained a bad sprain in service and several 
years later reinjured it playing basketball.  It was further 
noted that he underwent lengthy treatment by VA but nothing, 
seemingly, helped and he had been advised to seek outside 
evaluation from a foot specialist.  The veteran's chronic 
foot pain was treated with oral medical, physical therapy, 
and custom orthoses, none of which evidently helped.  He had 
enough pain that he was unable to stand or walk for long 
periods of time.  

In an August 2003 written statement, apparently from W.S.W., 
it was noted that the veteran had experienced longstanding 
foot and ankle pain since a 1982 ankle injury.  X-rays of the 
foot and ankle showed no signs of fracture/arthritis or 
degenerative disease.  Physical examination of the foot 
revealed no swelling or discoloration.  All joints showed 
normal range of motion with no crepitus or restriction.  The 
clinical examination was negative for findings of post-
traumatic arthritis.  It was suggested that the veteran 
undergo a magnetic resonance image (MRI) evaluation to rule 
out chronic ligament or tendon damage. 

On examination by Dr. W, it was noted that the veteran's left 
foot revealed no obvious swelling or discoloration present.  
There was tenderness on palpable (palpation?) of the anterior 
aspect of the ankle and lateral aspect of the dorsum midfoot 
on palpation.  There was moderate discomfort noted on the 
midtarsal joint range of motion, but there was no crepitus or 
restriction noted.  The veteran had a "slightly limited" 
ankle joint range of motion due to a very tight heel cord.  
Pedal pulses were palpable, and neurological examination 
showed no deficits or numbness.  X-rays taken at the time 
showed "very mild and defuse" degenerative changes 
throughout some of the midfoot joints, but "no specific area 
of significant damage or fracture".  The clinical assessment 
was mild degenerative changes in the midfoot, no other 
problems noted.  

VA outpatient records, dated in May and June 2004, indicate 
that in May the veteran reported chronic left ankle pain, but 
was seen at that time for left groin pain.  A June 2004 VA 
radiology record indicates that findings of a MRI of the left 
ankle included an impression of minimal fluid in the 
retrocalcaneal bursa, thought to possibly represent bursitis.  
There was a prominence of the posterior-superior calcaneal 
margin similar to the appearance of Haglund's deformity.  
Also noted was a minimal signal abnormality within the 
plantar fascia, thought to possibly represent plantar 
fasciitis.  Mild talonavicular joint osteoarthritis was also 
noted.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).


The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed April 1998 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the March 2004 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board notes that the April 1997 rating decision granted 
service connection and the currently assigned 10 percent 
disability evaluation, effective from February 25, 1997.  In 
June 1997, the RO received the veteran's claim for an 
increased rating for his service-connected left ankle 
disability.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The CAVC noted that the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

Disability of the ankle is rated under the criteria of 
Diagnostic Codes (DCs) 5270 through 5274.  The RO has 
evaluated the veteran's left ankle disability pursuant to 38 
C.F.R. § 4.71a, DC 5271 (for limited motion of the ankle), 
under which a 10 percent disability rating is assigned when 
there is moderate loss of motion.  A rating of 20 percent is 
warranted for marked limitation of the ankle, and that is the 
maximum evaluation under this diagnostic code.

The veteran's left ankle disability could also be evaluated 
under DC 5270 (for ankylosis of the ankle).  Ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992); Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994).  However, in this case, 
anklyosis of the ankle is not shown by the evidence.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight- 
bearing position, warrants a 20 percent rating.  Under the 
criteria of DC 5273, malunion of the os calcis or astragalus 
with moderate deformity warrants a 10 percent rating, and 
marked deformity warrants a 20 percent rating.  Under the 
criteria of Diagnostic Code 5274, astragalectomy (removal of 
the astragalus or talus, Dorland's Illustrated Medical 
Dictionary, 152 (28th ed. 1994)) warrants a 20 percent 
rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.

As noted above, a 20 percent evaluation is warranted under 
Diagnostic Code 5271 for marked limitation of ankle motion.  
As there is no evidence of ankylosis or fusion of the ankle 
joint, a higher evaluation is not warranted under any of the 
diagnostic codes described above.

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that the examination 
and other findings do not show malunion of the tibia and 
fibula with marked ankle disability or increased disability 
such as to warrant a higher rating under any of the pertinent 
rating codes.  No significant left ankle findings were 
visualized on X-rays in February 1997 and, although some 
tenderness over the extensor surface of the left mid-foot and 
ankle was noted, the veteran had only minimal loss of plantar 
flexion and dorsiflexion motion.  The diagnosis at that time 
was tendonitis of the left ankle, with negative X-rays.  

Moreover, when he was examined by VA in July 2002, there was 
normal range of ankle dorsiflexion and plantar flexion, there 
was no tenderness on range of motion, and the veteran walked 
with a normal gait.  No definite ankle abnormalities were 
visualized on X-rays in August 2002.  In fact, the VA 
examiner expressly said the veteran did not have traumatic 
arthritis of the left ankle and the joints did not exhibit 
incoordination or weakened movement, although increased 
fatigability with prolonged standing or walking was noted.  

Consistent with these findings are those reported during the 
veteran's private foot examination performed in August 2003, 
when tenderness of the anterior lateral aspect of the ankle 
and lateral aspect of the dorsum midfoot were noted, but 
there was no crepitus or restriction and only slightly 
limited ankle joint range of motion was described.  Mild 
degenerative changes in the mid foot were assessed.  Very 
mild and defuse degenerative changes were visualized on X-
rays of the foot taken at that time, but no significant area 
of damage or fracture was seen.  Possible plantar fasciitis 
and mild talonavicular joint osteoarthritis, and a possible 
bursitis or Haglund's deformity, were visualized on the MRI 
taken by VA in June 2004.

After reviewing the overall record, the Board must conclude 
that the service-connected left ankle disability is 
productive of no more than moderate limitation of motion for 
the period from February 25, 1997, and forward.  While the 
reported ranges of motion on examination vary to some degree, 
the Board believes that the overall picture presented is one 
consistent with essentially moderate limitation of ankle 
motion.  Moreover, while the veteran's complaints of pain on 
use are noted, and some fatigability was noted by the July 
2002 VA examiner (in her April 2003 Addendum), there is no 
persuasive evidence that there is any additional functional 
loss due to pain, fatigue, weakness, or incoordination to 
such a degree to result in more than moderate limitation of 
motion of the ankle beyond that already considered in the 
currently assigned disability evaluation.

Although complaints of ankle weakness and significant pain 
have been residuals of the service-connected left ankle 
sprain, these residuals are contemplated in the 10 percent 
evaluation currently assigned under Diagnostic Code 5271 for 
the period from February 25, 1997.  See DeLuca v. Brown, 
supra.  The Board concludes that the preponderance of the 
evidence is against a finding that more than moderate ankle 
disability is shown.  It follows that the claim for a rating 
in excess of 10 percent for residuals of a left ankle sprain 
from February 25, 1997, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 54-58.

The Board has therefore considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004).  The provisions of the cited regulation 
were provided to the veteran and his representative in the 
statement of the case issued in April 1998.  The record does 
not show such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  There is no showing that the residuals 
of the service-connected left ankle sprain, by itself, have 
resulted in frequent hospitalizations or in marked 
interference with employment.  Indeed, the record shows a 
history of other physical disorders, e.g., complaints of back 
pain, that may, in their combined effect, have impeded or 
stymied regular gainful employment.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service- 
connected disability in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2004).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the 10 percent rating now in place.  Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

It follows that a rating in excess of 10 percent, effective 
from February 25, 1997, for residuals of a left sprain must 
be denied.  The evidence is not so evenly balanced as to 
raise reasonable doubt concerning any material issue.  38 
U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
left ankle disability, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

A rating in excess of 10 percent for a left ankle disability 
for the period from February 25, 1997, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


